DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Amendments to the claims were received on 10/29/2021. These claims were entered by the examiner and the claim objections are withdrawn.

Response to Arguments
Applicant's arguments filed on 10/29/2021 regarding the rejections of the claims under 35 U.S.C. 103 have been fully considered and they are persuasive.  However, the Double Patenting rejection is still valid and Applicant has not filed a Terminal Disclaimer. A voicemail was left on 2/01/2022 but not response has been received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10263729. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10263729 Claims 1 and 2

A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a user equipment connected to the network via a master node over a Master Cell Group (MCG) bearer and via a secondary node over a Secondary Cell Group (SCG) bearer, the method comprising:
receiving information for transmitting the uplink measurement report message from the network, indicating at least one of alternative transmission modes,
receiving configuration information in Radio Resource Control (RRC) signaling from the network, indicating at least one of the alternative transmission modes, and
determining the transmission mode based on the received configuration information (from claim 2)
the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;



transmitting the uplink measurement report message according to the determined transmission mode.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of the method of US Patent 10263729.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent 10651964. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10651964 Claims 1 and 2
A method for transmitting an uplink measurement report message in a wireless dual connectivity communication network, the method being performed in a wireless device connected to the network over at 


receiving, in Radio Resource Control (RRC) signaling from the network, configuration information indicating at least one of a plurality of alternative transmission modes for transmitting the uplink measurement report message
the alternative transmission modes comprising: transmitting on the first wireless link; transmitting on the second wireless link; and transmitting on both the first and the second wireless links;
determining the transmission mode based on the received information and based on a type of measurement report; and
the plurality of alternative transmission modes comprising: transmitting on the MCG bearer directly to the master node; transmitting on a signaling radio bearer directly to the secondary node; and transmitting on both the MCG bearer and the SCG bearer;
determining, based on the received configuration information, a transmission mode from among the plurality of alternative transmission modes for transmitting the uplink measurement report message; and

transmitting the uplink measurement report message according to the determined transmission mode.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of the method of US Patent 10651964.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Allowable Subject Matter
Claims 1-11 are allowable except for the Double Patenting rejections, as shown above.  It is suggested that Applicant file an eTerminal Disclaimer to overcome the Double Patenting rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENT KRUEGER/Primary Examiner, Art Unit 2474